NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 23, 2015 *
                                   Decided March 2, 2015

                                           Before

                            DIANE P. WOOD, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 14-2821

ELOUISE BRADLEY,                                 Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of
                                                 Wisconsin.
      v.
                                                 No. 14-CV-429-JPS
JENNIFER SABREE, et al.,
     Defendants-Appellees.                       J.P. Stadtmueller,
                                                 Judge.


                                         ORDER

       Elouise Bradley appeals the dismissal of her lawsuit under 42 U.S.C. § 1983
alleging that she was denied due process when her license to operate a childcare center
was revoked. We affirm.




      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-2821                                                                            Page 2

      Although her complaint is difficult to follow, the crux of her claim is that officials
from the Wisconsin Department of Children and Families revoked her license without
providing her a hearing to contest the revocation. Bradley alleged that she ran a day-care
program (for eight children) until 2012. That year, she says, a former employee (whom
Bradley had reported for mistreating a child) called the DCF to report that Bradley was
running an “illegal day care.” Based on that allegation and photographs of the center
that were taken by a DCF employee without Bradley’s permission at a time when the
space was being reorganized, her license to operate a childcare center was revoked. The
reason given for the revocation was unsafe conditions.

       Bradley responded by filing the first of two suits challenging the revocation of her
license. In 2012 she sued the DCF, alleging racial discrimination in connection with the
revocation. We upheld the district court’s dismissal of the suit because the DCF is not a
person subject to liability under § 1983. See Bradley v. Wis. Dep’t of Children & Families, 528
F. App’x 680 (7th Cir. 2013); Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989).

       In 2014 Bradley filed this suit against three DCF officials and three employees of
Lutheran Social Services, alleging that they denied her due process by revoking her
license without a hearing and failed to comply with WIS. STAT. § 227.51(3), which
requires notice and an opportunity to show compliance before a license can be revoked.

        Both sets of defendants moved to dismiss the complaint for failure to state a
claim, and the district court granted the motions. The court determined that Bradley
failed to state a claim against the DCF defendants because her exclusive remedy to
challenge the DCF’s actions was through the state’s Administrative Procedure Act,
see WIS. STAT. §§ 48.72, 227.42–.58, and in any event she did not allege any ground on
which relief could be granted. As for the non-DCF defendants, the court explained that
Bradley did not assert any claims against them in her complaint (their names appeared
only as signatories on attachments related to her foster-care provider’s license).

        On appeal Bradley ignores the court’s conclusion that the state’s APA provides
the only means of challenging the DCF’s actions and continues to assert that she stated a
due-process claim when she alleged that the defendants violated WIS. STAT. § 227.51(3)
by revoking her license without giving her an opportunity to show compliance with
state regulations. But to the extent she argues that the DCF defendants did not follow
state procedures, she cannot succeed. It is well established that “a state’s violation of a
state statute does not, as such, violate the federal Constitution.” Commonwealth Plaza
Condo. Ass’n v. City of Chi., 693 F.3d 743, 749–50 (7th Cir. 2012) (citing cases); Domka v.
No. 14-2821                                                                            Page 3

Portage Cnty., Wis., 523 F.3d 776, 784 (7th Cir. 2008). To the extent she argues that the
DCF defendants violated her due process rights because of random and unauthorized
conduct, once again she misses the point. In order to state a claim, she would need to
suggest some inadequacy in Wisconsin’s process for reviewing the revocation of a
license, but she has not done so. See WIS. STAT. §§ 48.72, 227.42–.58; Michalowicz v. Vill. of
Bedford Park, 528 F.3d 530, 534 (7th Cir. 2008); Doherty v. City of Chi., 75 F.3d 318, 323–24
(7th Cir. 1996).

       Bradley next generally challenges the district court’s dismissal of the non-DCF
defendants from the lawsuit. The district court’s order dismissing those parties
considered both a possible failure to state a claim, Federal Rule of Civil Procedure
12(b)(6), and lack of subject-matter jurisdiction, Rule 12(b)(1). Jurisdiction comes first,
however, and so we begin (and end) with the dismissal under Rule 12(b)(1). Bradley did
not mention the non-DCF defendants in her complaint, and in any event, we can discern
no basis for federal jurisdiction over any claims she may have against them. She did not
allege diversity of citizenship, see 28 U.S.C. § 1332, and her complaint reveals no
possible non-frivolous federal question, see 28 U.S.C. § 1331; Crosby v. Cooper B-Line, Inc.,
725 F.3d 795, 800 (7th Cir. 2013), cert. denied, 134 S. Ct. 1298 (2014). Further, Bradley does
not develop any argument on appeal suggesting how the district court erred in
dismissing these defendants. Although we construe pro se filings liberally, pro se litigants
still must give some reason to disturb the district court’s decision. See FED. R. APP. P.
28(a)(8)(A); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001).

      We have reviewed all of Bradley’s remaining contentions, and none has merit.
Accordingly, we AFFIRM the judgment.